
	

113 S1374 IS: Traditional Foods Nourishment Act of 2013
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1374
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To allow traditional foods to be served at public
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Traditional Foods Nourishment Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)Alaska
			 NativeThe term Alaska Native means a person who is
			 a member of any Native village, Village Corporation, or Regional Corporation,
			 as those terms are defined in section 3 of the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1602).
			(2)Food service
			 programThe term food service program
			 includes—
				(A)food service at a
			 residential child care facility with a license from an appropriate State
			 agency;
				(B)a child nutrition
			 program (as defined in section 25(b) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1769f(b));
				(C)food service at a
			 hospital, clinic, or long-term care facility; and
				(D)a senior meal
			 program.
				(3)Indian; Indian
			 tribeThe terms Indian and Indian tribe
			 have the meanings given those terms in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(5)Traditional
			 food
				(A)In
			 generalThe term traditional food means food that
			 has traditionally been prepared and consumed by an Indian tribe.
				(B)InclusionsThe
			 term traditional food includes—
					(i)wild game
			 meat;
					(ii)fish;
					(iii)seafood;
					(iv)marine
			 mammals;
					(v)plants;
			 and
					(vi)berries.
					(6)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			3.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)consumption of
			 traditional foods is proven to benefit health, physical well-being, and
			 fitness;
				(2)the National
			 Institutes of Health has indicated that an increase in the consumption of
			 traditional foods results in positive health effects among Alaska
			 Natives;
				(3)the leading cause
			 of death among Alaska Natives is diet-related health problems resulting in
			 cancer and heart disease;
				(4)traditional foods
			 such as wild salmon, marine mammals, migratory birds, moose, caribou, berries,
			 and plants can have a positive health impact when consumed regularly;
				(5)the Department of
			 Agriculture and the Economic Research Center have indicated that food from
			 local sources is proven to be fresher and less processed and to retain more
			 nutrients;
				(6)providing access
			 to traditional foods in food service programs promotes healthier
			 lifestyles;
				(7)many patients
			 find that traditional foods provide comfort while undergoing treatment or
			 recovery;
				(8)opening food
			 service programs to the donation of traditional foods would aid patients
			 receiving care in a public facility physically and mentally during the healing
			 process;
				(9)food plays an
			 incredibly large part in the culture and lifestyle of a community and expanding
			 traditional food options to school systems would promote more extensive
			 cultural education;
				(10)by increasing
			 demand for local produce, economic stimulation can occur, furthering the
			 development of local communities;
				(11)providing local
			 food donations can lower the cost of meal programs in schools, resulting in
			 more financially stable beneficiaries and a reduction in expenditures by the
			 Federal Government on the child nutrition program (as defined in section 25(b)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1769f(b));
				(12)the program
			 established by this Act would bring communities together;
				(13)the expansion of
			 opportunities for the donation of traditional foods supports hunters;
				(14)game hunters are
			 required to harvest all of the edible meat from most large game; and
				(15)this Act
			 provides a direct opportunity for hunters to donate the meat to food service
			 programs.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide access
			 to traditional foods in food service programs;
				(2)to encourage
			 increased consumption of traditional foods to decrease health disparities among
			 Indians, particularly Alaska Natives; and
				(3)to provide
			 alternative food options for food service programs.
				4.Service of
			 traditional foods in food service programs
			(a)ProgramNotwithstanding
			 any other provision of law, the Secretary shall allow the donation to and
			 serving of traditional food through a food service program at a public facility
			 or a nonprofit facility, including a facility operated by an Indian tribe or a
			 tribal organization, that primarily serves Indians if the operator of the food
			 service program—
				(1)ensures that the
			 food is received whole, gutted, gilled, as quarters, or as a roast, without
			 further processing;
				(2)makes a
			 reasonable determination that—
					(A)the animal was
			 not diseased;
					(B)the food was
			 butchered, dressed, transported, and stored to prevent contamination,
			 undesirable microbial growth, or deterioration; and
					(C)the food will not
			 cause a significant health hazard or potential for human illness;
					(3)carries out any
			 further preparation or processing of the food at a different time or in a
			 different space from the preparation or processing of other food for the
			 applicable program to prevent cross-contamination;
				(4)cleans and
			 sanitizes food-contact surfaces of equipment and utensils after processing the
			 traditional food; and
				(5)labels donated
			 traditional food with the name of the food and stores the traditional food
			 separately from other food for the applicable program, including through
			 storage in a separate freezer or refrigerator or in a separate compartment or
			 shelf in the freezer or refrigerator.
				(b)Liability
				(1)In
			 generalThe United States, an Indian tribe, and a tribal
			 organization shall not be liable in any civil action for any damage, injury, or
			 death caused to any person by the donation to or serving of traditional foods
			 through a food service program.
				(2)Rule of
			 constructionNothing in paragraph (1) alters any liability or
			 other obligation of the United States under the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450 et seq.).
				
